Citation Nr: 0625969	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  98-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a nervous 
disorder and an eye disorder.

This appeal was previously before the Board in August 2001.  
The Board determined that new and material evidence had been 
submitted to reopen the veteran's claims for service 
connection for a psychiatric disorder and an eye disorder, 
which had previously been denied in a November 1976 Board 
decision.  After reopening the veteran's claims, the Board 
remanded the claims for further development.  Upon return of 
the case to the Board, the appeal was again remanded in 
August 2003, to obtain additional medical records and 
schedule the veteran for a psychiatric evaluation. 

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current psychiatric disorder that is due to any incident or 
event which arose in his military service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current eye disorder that is due to any incident or event 
which arose in his military service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

2.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2001 and January 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims, as well as VA's duty to assist him 
in substantiating his claims under the VCAA.  The January 
2004 letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  Both VCAA letters 
advised the veteran that it was his responsibility to either 
send medical records showing a relationship between his 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also advised that he should send information 
describing the additional evidence or the evidence itself.  
This effectively informed him that he should provide any 
evidence in his possession that pertains to his claims.  

In Pelegrini, the Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
regard, the Board notes that the claims for service 
connection for psychiatric and eye disorders currently on 
appeal were filed in September 1997, and subsequently denied 
in a September 1997 rating decision.  The VCAA was enacted in 
November 2000, at which time the veteran's claims were before 
the Board for appellate review.  In August 2001, the RO 
remanded the veteran's claim for additional development, to 
include ensuring that all VCAA notification and development 
had been completed.  As noted, the RO sent the veteran a 
letter dated in November 2001, informing him of the VCAA and 
its effect on his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the November 2001 and January 2004 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Moreover, although the 
Board does not rely upon them as satisfying the VCAA notice 
requirement, supplemental statements of the case (SSOCs) were 
subsequently issued by the RO in February 2003 and January 
2005, and those SSOCs provided the veteran with an additional 
60 days in which to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed psychiatric and eye disorders are not 
diseases subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran is claiming entitlement to service connection for 
psychiatric and eye disabilities as due to a head injury he 
incurred during service in November 1972.  Specifically, the 
veteran has asserted, with the support of his representative 
(most recently in a Written Brief Presentation to the Board 
in May 2006), that the claimed in-service head injury caused 
his current psychiatric disorder and vision loss.  

A.  Psychiatric disorder

The service medical records (SMRs) reveal that, at the 
veteran's enlistment examination in September 1972, he was 
psychiatrically normal.  In November 1972, the veteran was 
admitted to the hospital complaining of a cough.  Following a 
histrionic apparent suicide attempt with superficial wrist 
cuts, the veteran was transferred to the psychiatric ward, 
where he was diagnosed with passive-aggressive personality, 
chronic, severe, manifested by manipulativeness, 
hyperventilation, and suicidal gesture.

In December 1972, a Medical Board determined that the 
veteran's personality disorder had existed prior to service, 
and the veteran was discharged from service for failure to 
meet medical fitness standards at time of enlistment.  In a 
December 1972 statement of physical condition, the veteran 
indicated that he had suffered an accident on November 3, 
1972, which caused problems with his eye.  However, the SMRs 
do not contain any reference to, or documentation of, an 
injury to the head or otherwise that supports the veteran's 
contention that he suffered an injury during service that 
caused vision loss.  

In June 1974, the veteran was diagnosed with chronic brain 
syndrome manifested by personality changes.  An October 1998 
VA psychiatric evaluation report reflects that the veteran 
had no gross psychiatric disorder.  Private medical records 
from the veteran's private psychiatrist, J.V.S., M.D., dated 
from March to June 1997, reflect the veteran was diagnosed 
with chronic undefined schizophrenia with suicidal ideas.  
See also December 2001 and January 2002 private psychiatric 
evaluations.  Dr. JVS stated that the veteran's schizophrenia 
had its inception in service and that his psychiatric 
symptoms have been accelerating constantly with his physical 
illness due to an accident in 1972 when a post feel over his 
head and caused him to lose some of his vision.  See March to 
June 1997 private medical records and January 2002 private 
psychiatric evaluation.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board considers the medical evidence and conclusions from 
Dr. JVS to be competent evidence; however, we consider this 
evidence to be of lessened probative value because Dr. JVS 
gave no explanation in support of his diagnosis, such as the 
symptoms upon which he based the diagnosis, nor did he 
provide an etiological foundation for his comment that the 
disorder is of in-service origin.  In addition, there is no 
indication Dr. JVS reviewed the claims file, including the 
veteran's service medical records, prior to rendering his 
conclusion that the veteran's schizophrenia had its onset 
during service.  

In evaluating the ultimate merit of this claim, the Board 
ascribes greater probative value to the opinion rendered by 
the examiner who conducted the February 2004 VA mental health 
examination.  After reviewing the claims file, noting the 
veteran's medical history, and examining the veteran, the 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, severe, without psychotic features, 
noting that his diagnosis was supported by the clinical 
history and current examination.  The examiner stated that 
there was no evidence in the clinical history or current 
examination to establish a diagnosis of schizophrenia.  The 
examiner opined that the veteran's current major depressive 
disorder is not related to military service, noting that the 
veteran's first depressive episode was in 1997 when he first 
received psychiatric treatment, and that his second 
depressive episode was in April 2001 when he was seen at the 
San Juan VA Medical Center.

In this regard, the Board notes the first time the veteran is 
shown to have received treatment for a psychiatric disorder 
after being separated from service is in private medical 
records dated in 1997.  The above VA examiner also noted 
there is no evidence in the medical record of symptoms or 
signs related to residuals of a head trauma.  Therefore, the 
Board ascribes the most probative weight to the more thorough 
opinion rendered by the February 2004 VA examiner, who, after 
thorough evaluation of the record, specifically determined 
that the veteran's current major depressive disorder is not 
related to his military service.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion based on review of the 
record is more probative than one based on reported history 
by a layperson).  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
opinion in the evidence of record which links his current 
psychiatric disorder to military service.  The Board has 
considered the lay statements submitted in support of the 
veteran's claim, which state that, after being separated from 
service, he had a nervous problem.  Those statements comport 
with the SMRs, which document a pre-service personality 
disorder which was the basis for the veteran's discharge 
before the expiration of his enlistment.  However, while a 
layperson is capable of providing evidence of symptomatology, 
only a medical professional possesses the medical training 
and expertise that would make one competent to offer an 
opinion on matters requiring medical knowledge, such as the 
diagnosis or etiology of a medical condition.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Moreover, pursuant to 38 C.F.R. § 3.303(c), a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation, and is therefore not 
subject to service connection.  The Board also notes the 
veteran's assertions that his current psychiatric disorder is 
due to a head injury incurred during service; however, as 
noted, there is no objective medical evidence of record to 
support the veteran's contentions.  

Based upon the foregoing, the Board finds that the medical 
evidence does not show a nexus between the veteran's current 
psychiatric diagnosis and his period of active military 
service.  In making the above determination, the Board finds 
most probative the February 2004 VA opinion which 
specifically found that the veteran's mental impairment is 
not related to service, and is the most comprehensive 
evidence because it is supported by review of the claims file 
and clinical examination of the veteran.  

B.  Eye disorder

Review of the evidence shows the veteran is currently 
diagnosed with decreased vision to count fingers in his left 
eye, without any ocular or retinal pathology.  See January 
2002 and February 2004 VA eye examination reports.  As noted, 
the veteran contends that his current eye disorder is related 
to a head injury he sustained in service.  

Review of the evidentiary record reveals there is no 
contemporaneously recorded, credible evidence of any head 
injury in service.  The only evidence suggesting the veteran 
suffered a head injury in service is in a December 1972 
statement of physical condition, which includes a written 
statement from the veteran indicating that he disagreed with 
the finding of normal vision (20/20) at his separation 
examination because he could not see very well since 
suffering an accident on November 3, 1972.  The SMRs do not 
contain any record of treatment or clinical findings to 
support the veteran's assertion that he suffered a head 
injury during service.  Thus, the issue turns on the 
credibility of the veteran to report that he suffered head 
trauma in service.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran suffered a head injury in service.  In making the 
above determination, the Board notes that the veteran's 
vision was found to be normal at his separation examination, 
and the veteran reported that he did not and had not had a 
head injury or eye trouble.  The Board finds it probative 
that the veteran did not mention a head injury or eye problem 
at his November 28, 1972, separation examination, which was 
conducted only several weeks after the alleged in-service 
head injury of November 3.  The Board also notes that the 
veteran's separation examination was conducted only nine days 
before the veteran completed the December 7, 1972, statement 
which contained the reference to a November 1972 head injury.  
As such, the Board finds that it is reasonable to expect 
that, had the veteran been experiencing problems with his 
vision due to a recent head injury, he would have mentioned 
the head injury or eye problem at the examination.  
Furthermore, had the veteran's vision been affected by a 
recent head injury, clinical evaluation would have revealed 
such a deficit.

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements.  However, the evidence 
of record does not support a finding that he sustained a head 
injury in service.  Of course, errors of memory can occur 
after decades have elapsed.  We must weigh all the evidence 
that supports or opposes the veteran's assertion, and the 
only evidence that supports the veteran's statement that he 
suffered a head injury in service is his own testimony.  The 
Board does note that, in June 1974, two years after the 
veteran was discharged from service, he was found to have 
subnormal vision in the left eye.  However, the Board finds 
probative the lack of evidence showing the veteran complained 
of or was treated for a vision problem from the time he was 
discharged from service until June 1974.  Therefore, in 
resolving the inconsistencies within the evidence of record, 
inclusive of the November 1972 report of medical examination 
and report of medical history, and the December 1972 
statement of physical condition, the veteran's credibility is 
lessened as to his report that he sustained head trauma in 
service.  

With regard to the potential nexus statements of record, the 
Board finds the opinions are of less-than-dispositive 
probative value.  As noted, the examiner who conducted the 
January 2002 and February 2004 VA examinations opined that 
the veteran's left eye decreased optic nerve function is more 
likely than not related to head trauma which he says he 
experienced in 1972.  In rendering her conclusion, the 
examiner noted there is evidence in the record showing the 
veteran had trauma to the head in November 1972.  She also 
noted that review of the claims file revealed the veteran had 
bilateral 20/20 vision before the trauma in November 1972, 
there is no recorded vision in the claims folder on the day 
of the trauma, and that a 1974 visual examination revealed 
subnormal vision in the left eye of 20/200.  

Although the VA examiner has provided a potential nexus 
between the veteran's current eye disorder and military 
service, the Board finds her opinion to be of reduced 
probative value because the factual basis upon which her 
conclusion is primarily based, i.e., that the veteran 
suffered a head injury during service, is not supported by 
the preponderance of the evidence of record as noted above.  
In addition, the VA examiner did not address the fact that 
the veteran's visual acuity was normal (20/20 bilaterally) at 
his separation examination in November 1972, which the Board 
notes was conducted after the alleged head injury on November 
3, 1972, and that the veteran did not complain of a previous 
head injury while being examined.  Based on the foregoing, 
the Board finds the medical opinion to be of no probative 
value as to a nexus between the veteran's current eye 
disorder and service.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (opinion based upon inaccurate factual premise has 
no probative value).  

The Board notes the record contains two additional potential 
nexus opinions.  A September 1995 VA medical record reveals 
the veteran was evaluated for diabetic neuropathy and 
complained of blurry vision in the left eye.  The VA 
outpatient examiner noted the veteran reported that he had 
decreased visual acuity in his left eye since 1972 when he 
had a head trauma and lost vision in that eye, and opined 
that the veteran has central vision loss most probably due to 
an old trauma.  Similarly, the veteran submitted a statement 
from his private eye doctor, J.R.G., O.D., dated in March 
1997, which reported the veteran's current decreased visual 
acuity.  Dr. JRG stated that he had reviewed a 1972 vision 
examination which revealed normal vision bilaterally, and 
opined that the change in the veteran's visual acuity could 
possibly be secondary to old trauma.  With respect to both 
opinions, the Board notes that the conclusions are based upon 
the veteran's report of an in-service head injury, which has 
been discounted as not credible.  There is no indication that 
either examiner reviewed the veteran's claims file prior to 
rendering their conclusion or had evidence, other than the 
veteran's report, that he suffered a head injury in service.  
Therefore, the September 1995 and March 1997 opinions are of 
no probative value between the veteran's current eye disorder 
and service as they are based upon an inaccurate or 
incredible factual premise.  See id.

In making the above determination, the Board is not 
discounting the examiners' opinion that a head injury may 
have caused the veteran's current eye disorder; however, the 
opinions do not help in determining when such head injury 
occurred.  Moreover, the use of equivocal language such as 
"possible" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).  As a consequence, such 
opinions are not probative of the question as to whether a 
claimed condition is related to service.

There is no competent medical opinion in the evidence of 
record linking the veteran's eye disorder to service.  In 
this context, the Board notes that this claim was previously 
remanded in August 2001 in order to determine the date of 
onset and etiology of the veteran's current eye disorder.  He 
was afforded an examination in November 2002 and, as noted, 
the examiner opined that the current eye disorder was related 
to the in-service head injury.  In August 2003, the Board 
remanded the claim again in order for the VA examiner to 
issue an addendum to her previous report after reviewing the 
claims file and SMRs.  As noted, the veteran's report of an 
in-service head injury has been discounted as not credible, 
and thus the VA examiner's conclusion that his current eye 
disorder is related to that injury has been afforded lessened 
probative value. 

As a result, the record is essentially the same as it was 
when the Board remanded the claim previously.  The Board 
finds, however, that the record is sufficient to adjudicate 
the claim for the following reasons.  In remanding the claim, 
the Board was attempting to verify the claimed injury and 
obtain probative medical evidence as to the veteran's claim.  
However, the opinions rendered by the September 1995 VA 
outpatient examiner, Dr. RJO, and the examiner who conducted 
the November 2001 and February 2004 VA examinations have 
reduced probative value as to the issue of service connection 
because they assume the veteran sustained a head injury in 
service, which is not supported by the evidence of record.  
In addition, following each remand, the veteran was requested 
to submit evidence in support of his claim, but he did not 
identify any new evidence which would show he suffered a head 
injury in service or that his current eye disorder was 
otherwise related to service.  The Board has no reason to 
doubt that a head injury may have caused the veteran's 
current eye disorder, but the competent and probative 
evidence of record does not show a head injury occurred in 
service.  

Accordingly, the Board finds that the veteran does not meet 
the criteria for a medical examination.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The Board has attempted to assist the 
veteran in obtaining evidence in support of his claim, as all 
of the SMRs and private medical records identified by him are 
of record, but there is no competent medical evidence of 
record that the veteran's current eye disorder may be 
associated with his active military service.  Therefore, the 
Board finds that a remand for further medical examination and 
opinion is not necessary in this case.  

The Board does note the veteran submitted lay statements 
which purport to relate the inception of his eye disorder to 
military service.  However, as noted above, only a medical 
professional possesses the medical training and expertise 
that would make one competent to offer an opinion on matters 
requiring medical knowledge, such as the diagnosis or 
etiology of a medical condition.  See Robinette, supra.  The 
Board does not doubt the veteran sincerely believes his 
current eye disorder is related to military service; however, 
in order for service connection to be granted there must be 
competent medical evidence of a nexus between the current 
disability and military service and there is no such evidence 
of record.  See Hickson, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that entitlement to service connection for 
an eye disorder is warranted, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for an eye disorder is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


